
	

113 HR 4059 IH: Accelerate Our Startups Act of 2014
U.S. House of Representatives
2014-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4059
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2014
			Mr. Schneider introduced the following bill; which was referred to the Committee on Small Business
		
		A BILL
		To amend the Small Business Act to create a grant program for governmental and other nonprofit
			 organizations that support startup businesses in formation and early
			 growth stages by providing entrepreneurs with resources and services to
			 produce viable businesses, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Accelerate Our Startups Act of 2014.
		2.Grants for organizations that support startup businessesAdd at the end of the Small Business Act (15 U.S.C. 631 et seq.) the following:
			
				48.Grants for nonprofit organizations that support startup businesses
					(a)GrantsThe Administrator shall develop and implement, beginning not later than one year after the date of
			 the enactment of this section, a grant program under this section for
			 State and local governmental and other nonprofit organizations that are
			 located in the United States and support startup businesses in the United
			 States to provide those organizations assistance to use for construction
			 costs, space acquisition, and programmatic purposes.
					(b)Requirement for recipientsA recipient of a grant under this section must demonstrate to the satisfaction of the Administrator
			 that it will use the grant to provide assistance to at least 5 client
			 businesses per year that have been in business for less than 5 years.
					(c)Criteria for grantsThe Administrator shall establish criteria for grants under this section favoring recipients that
			 provide startups the following:
						(1)Office, manufacturing, or warehouse space, including appropriate operations infrastructure.
						(2)Access to capital (either directly from the organization or though guidance and contacts for
			 acquiring capital from outside investors), except that such capital may
			 not be made available from the grant funds (including by making
			 subgrants).
						(3)Access to professional services (either directly from the organization or guidance and contacts for
			 acquiring those services) including accounting and legal services, except
			 that litigation expenses may not be made available from the grant funds.
						(4)A formal structured mentorship or developmental program that assists startups with building
			 business skills and competencies.
						(d)Considerations To be applied in choosing recipientsIn determining whether or not to make a grant under this section to an organization, the
			 Administrator shall take into account the following:
						(1)If the organization is an existing organization, the previous record of that organization, as
			 measured by—
							(A)the number of participating client businesses each of the previous 3 years, if applicable;
							(B)the number of businesses applying each of the previous 3 years, if applicable;
							(C)the retention rate of client businesses;
							(D)the average duration of client business participation in program; total, average, and median
			 capital raised by participation client businesses;
							(E)the total, average, and median number of employees of participating client businesses; and
							(F)other metrics deemed appropriate by the Administrator.
							(2)Promoting growth in underserviced geographic areas with sufficient population density.
						(3)How experienced the entrepreneurial leadership of the organization is.
						(4)The ability of the organization to utilize and leverage local strengths, including human resources,
			 infrastructure, or educational institutions.
						(e)Requirement of fee paid by participating startupsEach recipient of a grant under this section shall require each participating client business in
			 the program assisted under this section to pay, at minimum, a entry fee
			 for participation in the program.
					(f)Matching public funding requirementThe Small Business Administration shall require as condition of grant under this section, that the
			 recipient obtain a grant from a local or State government for the same
			 purposes as a grant may be made under this section, to carry out the
			 program of the recipient assisted under this section. The amount of that
			 grant from a local or State government may not be less than 1/2 the amount received by that recipient under this section.
					(g)Matching nonpublic funding requirementThe Small Business Administration shall require as condition of grant under this section, that the
			 recipient obtain nonpublic (defined as private or nonprofit) funding for
			 the same purposes as a grant may be made under this section, to carry out
			 the program of the recipient assisted under this section. The amount of
			 that funding from a nonpublic source may not be less than 1/2 the amount received by that recipient under this section.
					(h)Consequences of failure To abide by terms and conditions of grant or requirements of this sectionEach recipient shall be notified that failure to abide by the terms and conditions of the grant or
			 the requirements of this section may, in the discretion of the
			 Administrator and in addition to any other civil or criminal consequences,
			 result in recapture by the Administration of the grant funds.
					(i)Annual progress reporting by recipients of grantsEach recipient of a grant under this section shall annually report to the Administrator on the
			 progress of the program assisted under this section, including—
						(1)the number of participating client businesses each of the previous 3 years, if applicable;
						(2)the number of businesses applying each of the previous 3 years, if applicable;
						(3)the retention rate of client businesses;
						(4)the average duration of client business participation in program;
						(5)the total, average, and median capital raised by participation client businesses;
						(6)the total, average, and median number of employees of participating client businesses; and
						(7)other metrics deemed appropriate by the Administrator.
						(j)Report to congressThe Administrator shall report annually to Congress the Administrator’s assessment of the
			 effectiveness of the grant program under this section including the
			 metrics listed in subsection (i).
					(k)Coordination with other small business administration programsThe Administrator shall take appropriate action to encourage grantees under this section to utilize
			 and incorporate Small Business Administration programs, such as Small
			 Business Development Centers; Small Business Investment Companies, section
			 7(a) loans, and section 504 loans.
					(l)Listing on websiteThe Administrator shall include a list of recipients of the grants under this section on the Small
			 Business Administration website.
					(m)DefinitionIn this section, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, and any other territory or
			 possession of the United States.
					(n)Authorization of appropriationThere are authorized to be appropriated to carry out this section $5,000,000 for each fiscal year
			 beginning with the first fiscal year that begins after the date of the
			 enactment of this Act and each of the succeeding 4 fiscal years..
		
